 

TRANSITION AND RELEASE AGREEMENT

 

This Transition and Release Agreement (the “Agreement”) is made and entered into
as of March 9, 2018 (the “Effective Date”) by and between MRI Interventions,
Inc. a California corporation (the “Company”), and Wendelin Maners
(“Executive”). The Company and Executive are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

WITNESSETH:

WHEREAS, the Company and the Executive have mutually agreed that Executive’s
employment as Vice President of Sales and Marketing of the Company will end
(“Executive’s Separation”) no later than July 1, 2018, (“Separation Date”).;

WHEREAS, the Company will continue to employ Executive to perform certain
transition services for the Company prior to the termination of her employment
as the Company’s Vice President of Sales and Marketing, but upon execution of
this Agreement, Executive will be relieved of all of Executive’s regular duties;

WHEREAS, the Parties have agreed that Executive will begin to perform Transition
Services on March 1, 2018 (“Transition Start Date”);

WHEREAS, the Company and Executive do not anticipate that there will be any
disputes between them or legal claims arising out of Executive’s Separation, or
the period between the Transition Start Date and the Separation Date, but
nevertheless, desire to ensure a completely amicable transition and to settle
fully and finally any and all differences or claims arising out of Executive’s
employment and her transition from such role; and

WHEREAS, the Parties wish to set forth their respective rights and obligations
in connection with the foregoing.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter expressed, and other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:

SECTION 1.
EMPLOYMENT; DUTIES AND RESPONSIBILITIES

1.1             Transition Services. During the Term (as defined in Section 3.1
of the Agreement) the Company shall continue to employ Executive, and Executive
hereby accepts such ongoing employment to provide services to effect the orderly
transition of Executive’s former duties and responsibilities with the Company
and to provide services with respect to the following special projects: 1)
Characterization of opportunity and initial launch planning for the ICH tool
including investor slides, reimbursement kit, site targeting, clinical paper
education, or other marketing materials; 2) Negotiation and documentation for
debt agreements; 3) Introductions and update of third party contacts, as
required; and 4) Other projects as mutually agreed upon by Executive and the CEO
(the “Transition Services”). In such capacity, Executive shall make herself
available to provide the Transition Services as reasonably requested by the
Company and shall report directly to the President and Chief Executive Officer
(“CEO”), and the Board of Directors, and will serve at their direction and
request.




 

1.2             Compensation and Expenses During Term. During the Term of this
Agreement, the Company will pay to the Executive, a total of twenty-five percent
(25%) of Executive’s annual base salary in equal installments through the
Separation Date (“Termination Pay”). The Company will deduct normal withholdings
for federal and state income taxes and payroll taxes from the payments. Should
Executive secure other employment prior to July 1, 2018, the Company will pay
Executive a lump sum of any then-unpaid Termination Pay on the Separation Date.
The Company will also continue to provide Executive with her current medical
benefits through the Separation Date. The Company will reimburse Executive for
all reasonable, documented expenses of types authorized by the Company and
incurred by Executive in the performance of her duties hereunder, including any
business expenses required by Cal. Labor Code § 2802. To the extent that the
reimbursement of expenses under this Section 1.2 or otherwise shall constitute
deferred compensation under Section 409A of the Code, such expenses shall be
reimbursed in accordance with Section 1.409A-3(i)(1)(iv) of the Treasury
Regulations. For the avoidance of doubt, the amount of expenses eligible for
reimbursement under this Section 1.2 in any given year shall not affect the
expenses eligible for reimbursement in any other year. The Company will also pay
to Executive the amount of $8,000.00 for earned incentive compensation from
February 2017 in accordance with the Company’s normal payroll practices. The
Company will also pay the Executive for: (a) five (5) days which the Executive
and the Company agree represent unused sick time for 2018; and (b) accrued and
unused vacation time, as of the Separation Date.

1.3             Compliance with Law and Standards. Executive shall at all times
comply with all applicable laws, rules, and regulations of any and all
governmental authorities and the applicable standards, bylaws, rules, compliance
programs, policies, and procedures of the Company of which Executive has
knowledge (including any policies that apply only to executives). Executive
further agrees that Executive will not engage in any conduct which, in the
reasonable determination of the Company, adversely affects the image or business
of the Company or would impair in any material respect Executive’s ability to
carry out Executive’s duties hereunder except as otherwise required by a court,
law, governmental agency, or regulation. Executive acknowledges that following
the Transition Date, she will not have the authority to bind the Company as its
agent (and will not present herself to anyone as having such authority) without
the express written directive of the CEO of the Company.

1.4             Cooperation. Executive shall cooperate with the Company during
the Term and thereafter with respect to any claim against the Company and shall
make herself available as a witness in any action, investigation, or other
proceeding before any court, government agency, arbitrator, or mediator in which
she may be called to appear by the Company regarding any business, property, or
operations of the Company or any of its affiliates or subsidiaries, and shall
truthfully testify in any such action, proceeding, or deposition in which she
also appears. Upon request by Executive and prior approval by the Company, the
Company shall reimburse Executive for reasonable travel expenses incurred by
Executive in connection with any such appearance in which Executive is so called
to appear following the expiration of the Term.

SECTION 2.
RELEASE OF CLAIMS

2.1             Effective Date Release.

2.1.1        Consideration and Severance Benefits. In exchange for Executive’s
release of all claims existing as of the Effective Date (as more fully set forth
below), and upon Executive’s execution of this Agreement, and the expiration of
the seven (7) day Revocation Period as described below, the Company will
continue to employ the Executive until no later than the Separation Date while
Executive looks for other employment, and the Company will provide Executive
with continued medical benefits through the Separation Date. The parties
acknowledge that Executive’s continued employment and continued medical benefits
during the Term is consideration for Executive entering into this Agreement and
her release of claims as set forth below. Executive acknowledges that Executive
would not be entitled to continued employment or continued medical benefits
during the Term but for Executive’s execution of




 

this Agreement and the release of claims set forth below. In exchange for
Executive’s release of all claims existing as of the Separation Date (as defined
in Section 3.1), and upon Executive’s execution of the Separation General
Release Agreement in a form similar to that set forth and attached as Exhibit A
hereto, and the expiration of the seven (7) day Revocation Period as described
below, and as set forth in the Separation General Release Agreement, the Company
agrees to provide to Executive following the Separation Date: (a) COBRA premiums
through December 31, 2018, or until Executive obtains health insurance benefits
through another employer, whichever occurs sooner; and (b) modification of
Executive’s stock option terms so as to continue each grant’s vesting schedule
and allow exercise through the remaining life of each option (“Severance
Benefits”). The Parties acknowledge that the Severance Benefits are
consideration for Executive entering into the Separation General Release
Agreement and her release of claims as set forth therein. Executive acknowledges
that the Severance Benefits are in addition to any benefits Executive would be
entitled to receive from the Company through the Separation Date and that
Executive would not be entitled to the Severance Benefits but for Executive’s
execution of the Separation General Release and the release of claims set forth
therein.

2.1.2        Release. In exchange for Executive’s continued employment, and the
mutual obligations and promises of the Agreement, which are expressly excluded
from this general release of claims, Executive fully and forever relieves,
releases, and discharges Company and its predecessors, successors, subsidiaries,
operating units, affiliates, and divisions, and the agents, representatives,
officers, directors, shareholders, members, Executives and attorneys
(collectively, the “Released Parties”) from any and all claims, debts,
liabilities, demands, obligations, promises, acts, agreements, costs, expenses,
damages, actions, and causes of action, whether in law or in equity, whether
known or unknown, whether suspected or unsuspected, and whether arising from or
related in any way to Executive’s employment prior to the Effective Date,
including but not limited to any and all claims arising from her November 3,
2014 offer letter (the “Offer Letter”) or any and all claims pursuant to Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Equal Pay
Act, the Age Discrimination in Employment Act (ADEA), the Americans with
Disabilities Act (ADA), the Employee Retirement Income Security Act (ERISA), the
National Labor Relations Act (NLRA), the Genetic Information Nondiscrimination
Act (GINA), and all other federal, state or local laws or regulations which
concern Executive’s employment and which exist, or might exist, as of the date
of the execution of this Agreement. This general release of claims also
includes, but is not limited to, a release by Executive of any claims for breach
of contract, mental pain, suffering and anguish, emotional harm, impairment of
economic opportunities, unlawful interference with employment rights,
defamation, intentional or negligent infliction of emotional distress, fraud,
wrongful termination, wrongful discharge in violation of public policy, wrongful
demotion, breach of any express or implied covenant of good faith and fair
dealing, claims that Company has dealt with Executive unfairly or in bad faith,
and all other common law contract and tort claims. Executive understands that
she is not waiving any rights or claims that may arise after this Agreement is
signed by Executive, nor is she waiving any claims that cannot be waived as a
matter of law, including certain wage claims under the Fair Labor Standards Act
(FLSA) or California law, claims under any applicable workers’ compensation
laws, or claims under unemployment compensation laws. In addition, the Parties
expressly agree that this Agreement does not include a waiver of any claim
arising out of the breach of this Agreement by the Company. Furthermore,
Executive understands that she is not giving up the right to file a Charge of
Discrimination with the Equal Employment Opportunity Commission (EEOC) or the
state department of Fair Employment and Housing. However, Executive is expressly
releasing and waiving any right to obtain monetary or other relief relating to
such a charge or subsequent lawsuit filed by the EEOC. Executive agrees to turn
over to the Company any such monetary relief obtained by the EEOC (or any other
third party) on behalf of the Executive for any claim waived herein.




 

Executive also specifically acknowledges that she has been advised by legal
counsel and/or is familiar with the provisions of § 1542 of the California Civil
Code, which provide as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HER MUST HAVE MATERIALLY AFFECTED HER SETTLEMENT WITH THE DEBTOR.

To the extent (if any) this Code section applies, Executive hereby expressly
waives and relinquishes any rights or benefits Executive may have thereunder, as
well as under any other state or federal statutes of common law principles of
similar effect.

 

2.1.3        No Admission of Liability. Executive acknowledges that nothing in
this Agreement is intended to, shall constitute evidence of, or shall be
construed as an admission by the Company that the Company violated any law,
rule, or regulation, interfered with any right, breached any obligation, or
otherwise engaged in any improper or illegal conduct.

2.1.4        Non-Disparagement. Executive agrees that she will not disparage or
speak unfavorably about the Company to third parties or in public or otherwise
take any action or make any comment whatsoever that would harm, injure, or
potentially harm, or injure the goodwill of the Company. Employee acknowledges
that nothing within this Section 2.1.4 or this Agreement is intended to prevent
her from making truthful reports to governmental agencies with oversight
authority over the Company.

2.1.5        No Current Claims. Executive represents and warrants that Executive
has not filed any complaint(s) or charge(s) against the Company or the other
Released Parties with the EEOC or the state commission empowered to investigate
claims of employment discrimination, the United States Department of Labor, or
with any other local, state, or federal agency or court or that Executive has
disclosed in writing to the Company any such complaint(s) or charge(s).

2.1.6        Acknowledgement of Waiver of Claims under ADEA. Executive
acknowledges that the general release of claims contained in Section 2.1.2 of
this Agreement releases any and all claims concerning Executive’s employment
prior to the Effective Date that might arise under the ADEA and that this waiver
and release is knowing and voluntary. Executive acknowledges that Executive
would not be entitled to the consideration given under this Agreement but for
Executive’s agreement to the general release of claims contained herein and her
execution of this Agreement. Executive further acknowledges that (a) she has
been advised that she should consult with an attorney prior to executing this
Agreement, (b) she has been given twenty-one (21) days within which to consider
this Agreement before executing it, and (c) she has been given at least seven
(7) days following the execution of this Agreement to revoke this Agreement
(the “Revocation Period”).

2.1.7        No Additional Compensation. Executive acknowledges that Executive
has been paid all wages and other remuneration owed prior to the Effective Date
of this Agreement and that Executive has no current claim for unpaid wages
against the Released Parties as of the Effective Date. Executive further
acknowledges that Executive is not entitled to any additional compensation,
severance, or benefits other than what is expressly set forth herein.

SECTION 3.
TERM AND TERMINATION

3.1             Term. The term (the “Term”) of this Agreement shall begin on the
Transition Start Date and shall end on July 1, 2018 or upon Executive’s
resignation from employment with the Company after Executive has secured other
employment, whichever date comes first, at which time Executive’s employment
with the Company will terminate (such date that the Term ends or is terminated
being the “Separation Date”).

 




 

SECTION 4.

RESTRICTIVE COVENANTS

 

4.1             Competition. During the Term of this Agreement, Executive shall
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which Company is now involved or
becomes involved during the Term of employment, nor will Executive engage in
other activities that conflict with Executive’s obligations as an employee of
the Company. Upon termination of this Agreement, Executive shall not use or
disclose Company’s Confidential Information for any reason, including but not
limited to using or disclosing Confidential Information to the Company’s
competitors.

4.2             Non-Solicitation. For a period of twelve (12) months immediately
following termination of this Agreement, Executive shall not directly or
indirectly solicit, induce, recruit or encourage any Company officer, employee
or consultant with whom Executive has worked or has knowledge to terminate his
or her or its relationship with Company. Examples of conduct prohibited by this
Section 4.2 include, but are not limited to: using confidential Company
compensation and contact information to make offers and encourage resignations;
inducing mass resignations; inducing officers, employees or consultants to
resign abruptly and without reasonable notice; and inducing officers, employees
or consultants to breach agreements of fixed term and length before expiration.
Nothing herein shall prevent general solicitations through advertising or
similar means which are not specifically directed at employees, officers,
consultants, or agents of the Company.

4.3             Reasonableness of Covenants. Executive expressly acknowledges
that the terms of this Agreement are necessary to protect the Company’s
legitimate and protectable interests and are reasonable to Executive. Executive
enjoys a position of special trust and confidence with the Company, and by
virtue of that position, Executive has received, and will continue to receive,
access to the Company’s Confidential Information, including without limitation
the Company’s client lists and client relationships, which the Company has
acquired and will maintain the confidentiality of at great expense. Executive
further acknowledges that the Company has invested considerable time and expense
in the development of Executive’s skills and experience and that the Company has
a protectable business interest in such investment. If a court of competent
jurisdiction declares that any term or provision of this Section 4 is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of any restriction with a lesser restriction that is valid and
enforceable to the fullest extent permitted by law, and this Agreement shall be
enforced as so modified.

SECTION 5. 

CONFIDENTIAL INFORMATION

 

5.1             Non-disclosure. During the Term of this Agreement and any time
thereafter, Executive shall not disclose, shall retain in strictest confidence,
and shall not use for Executive’s direct or indirect benefit, or the direct or
indirect benefit of any person not a party to this Agreement, any Confidential
Information (as defined below), without the Company’s written consent, unless
and to the extent that the Confidential Information is or becomes generally
known to and available for use by the public other than as a result of
Executive’s fault. Executive may disclose Confidential Information in
confidence, either directly or indirectly, to a government official, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Additionally, if Executive
files a retaliation lawsuit for reporting a suspected violation of law,
Executive may disclose related Confidential Information to her attorney and use
Confidential Information in related court proceedings, as long as the individual
files documents containing the Confidential Information under seal and does not
otherwise disclose the Confidential Information except pursuant to court order.

 




 

5.2             Return of Company Property. Promptly upon the request of the
Company, and in any event, promptly upon the end of the Term of this Agreement,
Executive shall (i) discontinue all use of the Confidential Information, and
(ii) return all documents, memoranda, notes, plans, records, reports, and other
documentation, models, components, devices, or computer software, whether
embodied in a disk or in other form (and all copies of all of the foregoing)
that contain Confidential Information that Executive may then possess or have
under Executive’s control.

5.3             Definitions. For purposes of this Agreement, “Confidential
Information” means any information that is possessed by or developed for the
Company and which relates to the Company’s existing or potential business, which
information is not reasonably knowable by the Company’s competitors or by the
general public through lawful means. Such Confidential Information includes, but
is not limited to, information regarding the Company’s operations, research and
development efforts, plans for products or services, methods of doing business,
business strategies, customers, suppliers, service providers, manufacturers,
business relations, product prices and costs, markets, marketing plans, budgets
and forecasts, financial information and/or inventions, as well as information
written, recorded magnetically or electronically or otherwise stored, and may be
that which Executive originates as well as that which otherwise comes into
possession or knowledge of Executive.

 

SECTION 6.
GENERAL PROVISIONS

6.1             Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to its choice of law provisions. Any proceeding arising out of or relating to
this Agreement shall be brought in the courts of the State of California, or, if
it has or can acquire jurisdiction, in the United States District Court for the
Central District of California. This provision may be filed with any court as
written evidence of the knowing and voluntary irrevocable agreement between
Parties to waive any objections to jurisdiction, venue or convenience of forum.

6.2             Waiver of Breach; No Admission. The waiver by a Party of any
breach of any provision of this Agreement by the other Party shall not operate
or be construed as a waiver of any subsequent breach of the same or any other
provision hereof by that Party. Nothing contained in this Agreement shall
constitute, or be construed as or is intended to be an admission or an
acknowledgment by the Company of any wrongdoing or liability, all such
wrongdoing and liability being expressly denied.

6.3             Severability. The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision. The Parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court or
arbitrator of competent jurisdiction determines any restriction herein to be
unreasonable in any respect, such court or arbitrator may limit this Agreement
to render it reasonable in the light of the circumstances in which it was
entered into and specifically enforce this Agreement as limited.

6.4             Entire Agreement: Amendments. This Agreement contains the entire
understanding of the Parties as to the subject matter hereof and supersedes all
prior and contemporaneous oral and written agreements and discussions with
respect to the subject matter hereof, including the Offer Letter, with the
exception of the provisions of the covenants contained in Sections 4 and 5 which
remain in full-force and effect. In executing this Agreement, neither Party
relies on any term, condition, promise, or representation other than those
expressed in this Agreement.

 




 

6.5             Amendment, Modification or Waiver. No provision of this
Agreement may be amended or waived, unless such amendment or waiver is agreed to
in writing, signed by Executive and by a duly authorized officer of the Company.
No waiver by any Party of any breach by the other Party of any condition or
provision of this Agreement to be performed by such other Party will be deemed a
waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time.

6.6             Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties, their successors and their permitted
assigns; provided that Executive shall not assign her rights, duties or
obligations hereunder.

6.7             Notice. Any notice to be given hereunder will be in writing and
will be deemed given when delivered personally, sent by courier or registered or
certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice hereunder in writing:

 


To Executive at:  

Wendelin Maners

425 Thirtieth Street

Hermosa Beach, CA 90254

 

      To the Company at:  

MRI Interventions, Inc.

5 Musick

Irvine, CA 92618

Attention: Chief Financial Officer

     



6.8             Withholding. All payments to Executive under this Agreement will
be reduced by all applicable withholding required by federal, state or local
law.

6.9              Survival. Notwithstanding anything herein to the contrary,
obligations under this Agreement which by their nature would continue beyond the
termination of this Agreement, including without limitation those obligations
contained in Sections 1.4 and 2.1, 4,5, and 6.1 through 6.11, as well as Exhibit
A, shall survive termination or expiration of this Agreement for any reason.

6.10           Counterparts. This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

6.11           Attorneys’ Fees. The Parties agree that in the event it becomes
necessary to seek judicial remedies for the breach or threatened breach of this
Agreement, the prevailing Party will be entitled, in addition to all other
remedies, to recover from the non-prevailing Party reasonable attorneys’ fees
and costs upon the entry of a final non-appealable judgment.

6.12           Section 409A. By accepting this Agreement, Executive hereby
agrees and acknowledges that the Company does not make any representations with
respect to the application of Section 409A of the Internal Revenue Code (“Code”)
to any tax, economic, or legal consequences of any payments payable to Executive
hereunder. Further, by the acceptance of this Agreement, Executive acknowledges
that (i) Executive has obtained independent tax advice regarding the application
of Section 409A of the Code to the payments due to Executive hereunder, (ii)
Executive retains full responsibility for the potential

 




 

application of Section 409A of the Code to the tax and legal consequences of
payments payable to Executive hereunder and (iii) the Company shall not
indemnify or otherwise compensate Executive for any violation of Section 409A of
the Code that may occur in connection with this Agreement. The Parties agree
that, to the extent applicable, this Agreement shall be interpreted and
administered in accordance with Section 409A of the Code and that the Parties
will cooperate in good faith to amend such documents and to take such actions as
may be necessary or appropriate to comply with Section 409A of the Code.

Notwithstanding any other provision of this Agreement to the contrary, to the
extent any payments made under this Agreement are treated as non-qualified
deferred compensation subject to Section 409A of the Code, then (a) no payments
to be made under this Agreement following the Executive’s termination of
employment shall be made unless the Executive’s termination of employment
constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations and (b) if Executive is deemed at the
time of his separation from service to be a “specified Executive” for purposes
of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement
of any portion of any payments upon the Executive’s separation from service to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the payments shall not be provided to Executive prior to the earlier of (x)
the expiration of the six-month period measured from the date of the Executive’s
“separation from service” with the Company (as such term is defined in Section
1.409A-1(h) of the Treasury Regulations) or (y) the date of Executive’s death.
Upon the earlier of such dates, all payments deferred pursuant to this paragraph
shall be paid in a lump sum to the Executive, and any remaining payments due
under the Agreement shall be paid as otherwise provided herein. The
determination of whether the Executive is a “specified Executive” for purposes
of Section 409A(a)(2)(B)(i) of the Code as of the time of her separation from
service shall be made by the Company in accordance with the terms of Section
409A of the Code and applicable guidance thereunder (including without
limitation Section 1.409A-1(i) of the Treasury Regulations and any successor
provision thereto).

[Signature page follows]

 

 




 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

 

MRI INTERVENTIONS, INC.

 

By:  /s/ Harold A. Hurwitz

Name:  Harold A. Hurwitz

Title:  CFO

 

EXECUTIVE

 

/s/ Wendelin Maners

Wendelin Maners

 

 

 

 

 

EXHIBIT A

FORM OF GENERAL RELEASE

 

This Release (this “Release”), dated as of March 9, 2018 is made by and among
Wendelin Maners (“Executive”) and MRI Interventions, Inc. (the “Company”). The
Company and Executive are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”

WHEREAS, the Parties entered into that certain Transition Agreement dated as of
March 9, 2018 (the “Agreement”);

WHEREAS, pursuant to Section 2.1 of the Agreement and in consideration of the
Company’s willingness to provide the Severance Benefits described in Section
2.1, it is an obligation of Executive that she executes and delivers this
Release.

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree as follows:

1.       Executive Release. In exchange for the promises of the Company to
provide the Severance Benefits, as set forth in Section 2.1 of the Agreement,
Executive fully and forever relieves, releases, and discharges Company and its
predecessors, successors, subsidiaries, operating units, affiliates, and
divisions, and the agents, representatives, officers, directors, shareholders,
members, Executives and attorneys (collectively, the “Released Parties”) from
any and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs, expenses, damages, actions, and causes of action, whether in
law or in equity, whether known or unknown, whether suspected or unsuspected,
and whether arising from or related in any way to Executive’s employment with
the Company, her Offer Letter (as defined in the Agreement), the Agreement,
and/or Executive’s separation from employment or the events leading up to
Executive’s separation from employment, including but not limited to any and all
claims pursuant to Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866, the Equal Pay Act, the Age Discrimination in Employment Act (ADEA),
the Americans with Disabilities Act (ADA), the Employee Retirement Income
Security Act (ERISA), the National Labor Relations Act (NLRA), the Genetic
Information Nondiscrimination Act (GINA), and all other federal, state or local
laws or regulations which concern Executive’s employment and which exist, or
might exist, as of the date of the execution of this Release. This Release also
includes, but is not limited to, a release by Executive of any claims for breach
of contract, mental pain, suffering and anguish, emotional harm, impairment of
economic opportunities, unlawful interference with employment rights,
defamation, intentional or negligent infliction of emotional distress, fraud,
wrongful termination, wrongful discharge in violation of public policy, wrongful
demotion, breach of any express or implied covenant of good faith and fair
dealing, claims that Company has dealt with Executive unfairly or in bad faith,
and all other common law contract and tort claims. Executive understands that
she is not waiving any rights or claims that may arise after this Release is
signed by Executive, nor is she waiving any claims that cannot be waived as a
matter of law, including certain wage claims under the Fair Labor Standards Act
(FLSA) or California law, claims under any applicable workers’ compensation
laws, or claims under unemployment compensation laws. In addition, the Parties
expressly agree that this Release does not include a waiver of any claim arising
out of the breach of this Release by the Company. Furthermore, Executive
understands that she is not giving up the right to file a Charge of
Discrimination with the Equal Employment Opportunity Commission (EEOC) or the
state department of Fair Employment and Housing. However, Executive is expressly
releasing and waiving any right to obtain monetary or other relief relating to
such a charge or subsequent lawsuit filed by the EEOC. Executive agrees to turn
over to the Company any such monetary relief obtained by the EEOC (or any other
third party) on behalf of the Executive for any claim waived herein.

 




 

Executive also specifically acknowledges that she has been advised by legal
counsel and/or is familiar with the provisions of § 1542 of the California Civil
Code, which provide as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HER MUST HAVE MATERIALLY AFFECTED HER SETTLEMENT WITH THE DEBTOR.

To the extent (if any) this Code section applies, Executive hereby expressly
waives and relinquishes any rights or benefits Executive may have thereunder, as
well as under any other state or federal statutes of common law principles of
similar effect.

 

2.       No Admission of Liability. Executive acknowledges that nothing in this
Release is intended to, shall constitute evidence of, or shall be construed as
an admission by the Company that the Company violated any law, rule, or
regulation, interfered with any right, breached any obligation, or otherwise
engaged in any improper or illegal conduct.

3.        Non-Disparagement. Executive agrees that she will not disparage or
speak unfavorably about the Company to third parties or in public or otherwise
take any action or make any comment whatsoever that would harm, injure, or
potentially harm, or injure the goodwill of the Company. Executive acknowledges
that nothing within this Section 3 or this Release is intended to prevent her
from making truthful reports to governmental agencies with oversight authority
over the Company.

4.       No Current Claims; Covenant Not to Sue. Executive represents and
warrants that Executive has not filed any complaint(s) or charge(s) against the
Company or the other Released Parties with the EEOC or the state commission
empowered to investigate claims of employment discrimination, the United States
Department of Labor, or with any other local, state, or federal agency or court
or that Executive has disclosed in writing to the Company any such complaint(s)
or charge(s).

5.       Acknowledgement of Waiver of Claims under ADEA. Executive acknowledges
that this Release waives any and all claims that Executive may have under the
ADEA for claims arising prior to the execution of this Release and that
Executive’s agreement to waive such claims and all other claims released under
the terms of this Release is made knowingly and voluntarily. Executive
acknowledges that Executive would not be entitled to the Severance Benefits but
for Executive’s non-revoked execution of this Release. Executive further
acknowledges that (a) she has been advised that she should consult with an
attorney prior to executing this Release, (b) she has been given twenty-one (21)
days within which to consider this Release before executing it, and (c) she has
been given at least seven (7) days following the execution of this Release to
revoke this Release (the “Revocation Period”).

6.       Acknowledgment. Executive acknowledges that she understands the terms
of this Release and that Executive has executed this Release knowingly and
voluntarily. Executive further acknowledges that, in consideration for the
covenants and releases contained herein, she will receive the Severance Benefits
described in Section 2.1 of the Agreement and that she would not receive such
Severance Benefits without the execution of this Release. Executive also
acknowledges that this Release shall not become effective until the expiration
of the Revocation Period.

7.       Severability. All provisions of this Release are intended to be
severable. In the event any provision or restriction contained herein is held to
be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Release. The Parties further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any

 




 

court or arbitrator of competent jurisdiction determines any restriction herein
to be unreasonable in any respect, such court or arbitrator may limit this
Release to render it reasonable in the light of the circumstances in which it
was entered into and specifically enforce this Release as limited.

8.       Specific Performance. If a court of competent jurisdiction determines
that Executive has breached or failed to perform any part of this Release, the
Executive agrees that Company shall be entitled to seek injunctive relief to
enforce this Release, to the extent permitted by applicable law.

9.       No Waiver. Should the Company fail to require strict compliance with
any term or condition of this Agreement, such failure shall not be deemed a
waiver of such terms or conditions, nor shall the Company’s failure to enforce
any right it may have preclude it from thereafter enforcing its rights under
this Release.

10.     Attorneys’ Fees. The Parties agree that in the event it becomes
necessary to seek judicial remedies for the breach or threatened breach of this
Agreement, the prevailing Party will be entitled, in addition to all other
remedies, to recover from the non-prevailing Party reasonable attorneys’ fees
and costs upon the entry of a final non-appealable judgment.

11.     Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of California without reference to
principles of conflict of laws.

IN WITNESS WHEREOF, the parties hereto have executed this Release as of the day
and year first written above.

MRI INTERVENTIONS, INC.

By:  /s/ Harold A. Hurwitz

Name:  Harold A. Hurwitz

Title:  CFO

 

EXECUTIVE

 

/s/ Wendelin Maners

Wendelin Maners

 

 

